139 S.W.3d 249 (2004)
STATE of Missouri, Respondent,
v.
Kardell E. SIMS, Appellant.
No. WD 62695.
Missouri Court of Appeals, Western District.
July 27, 2004.
Irene C. Karns, Columbia, MO, for appellant.
Deborah Daniels, Assistant Attorney General, Jefferson City, MO, for respondent.
Before ELLIS, C.J., BRECKENRIDGE and EDWIN H. SMITH, JJ.


*250 ORDER

PER CURIAM.
Kardell E. Sims appeals from his conviction and twelve-year sentence, following a jury trial, for possession with intent to distribute cocaine, under section 195.211, RSMo 2000. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 30.25(b).